lee, elmer edward v. state                                          








                                        NO. 12-07-00381-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
GARY
HARRELL, JR.,        §          APPEAL FROM THE 411TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          TRINITY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant’s sentence was
imposed on August 24, 2007.  Texas Rule
of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Tex.
R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open
court.  Tex.
R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial. 
Therefore, his notice of appeal was due to have been filed on or before
September 24, 2007.  However, Appellant
did not file his notice of appeal until October 2, 2007 and did not file a
motion for extension of time to file his notice of appeal as permitted by Texas
Rule of Appellate Procedure 26.3.
            On October 9, 2007, this court notified Appellant,
pursuant to Rules 26.2 and 37.2, that the clerk’s record did not show the
jurisdiction of this court, and it gave him until October 19, 2007 to correct
the defect.  This deadline has now
passed, and Appellant has neither shown this court’s jurisdiction or otherwise
responded to this court’s October 9, 2007 notice.




            Because this court has no authority to allow the late
filing of a notice of appeal except as provided by Rule 26.3, the appeal must
be dismissed.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion
delivered October 24, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)